

116 HR 8843 IH: To amend the Food Security Act of 1985 to increase the number of acres authorized for enrollment in the conservation reserve program, and for other purposes.
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8843IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Peterson introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to increase the number of acres authorized for enrollment in the conservation reserve program, and for other purposes.1.Increase in authorized maximum enrollment in conservation reserve(a)General enrollment increaseSection 1231(d)(1) of the Food Security Act of 1985 (16 U.S.C. 3831(d)(1)(E)) is amended by striking subparagraphs (C) through (E) and inserting the following:(C)fiscal year 2021, to the maximum extent practicable, not fewer than 28,000,000 acres;(D)fiscal year 2022, to the maximum extent practicable, not fewer than 32,000,000 acres;(E)fiscal year 2023, to the maximum extent practicable, not fewer than 37,000,000 acres;(F)fiscal year 2024, to the maximum extent practicable, not fewer than 43,000,000 acres; and(G)fiscal year 2025, to the maximum extent practicable, not fewer than 50,000,000 acres..(b)LimitationThe amendment made by subsection (a) shall have no effect on the number of acres enrolled and maintained in the conservation reserve program using the continuous enrollment procedure under section 1231(d)(6) of the Food Security Act of 1985 (16 U.S.C. 3831(d)(6)).(c)PriorityIn holding a signup for general enrollment contracts for 25,000,000 acres of the total acres authorized to be enrolled in the conservation reserve program under subparagraphs (C) through (G) of section 1231(d)(1) of the Food Security Act of 1985 (16 U.S.C. 3831(d)(1)), the Secretary shall give priority to applications for the enrollment of land that would promote soil health and carbon sequestration, including applications for the enrollment of land on which deep-rooted perennials will be planted.